Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered October 22, 1986, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, *541and imposing sentence. The appeal brings up for review the denial, after a hearing (Collins, J.H.O.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The hearing court found that police officers, in response to a radio call regarding two suspicious black males at a gas station, arrived at the gas station and saw the defendant, a black male, standing next to the codefendant, also a black male, near the cashier’s booth. The hearing court also found that one of the arresting officers observed that a gun was protruding from a bag held by the codefendant. On the basis of those findings, the court held that the officers had probable cause to arrest the defendant. The hearing court’s determination here, which was based on issues of credibility, is entitled to great weight and should not be disturbed (see, People v Rose, 159 AD2d 600; People v Prochilo, 53 AD2d 196, affd 41 NY2d 759). Bracken, J. P., Eiber, Balletta and Rosenblatt, JJ., concur.